EXHIBIT 10.9


--------------------------------------------------------------------------------



MANAGEMENT AGREEMENT

among

RCS CAPITAL CORPORATION,

REALTY CAPITAL SECURITIES, LLC,

RCS ADVISORY SERVICES, LLC,

AMERICAN NATIONAL STOCK TRANSFER, LLC

and

RCS CAPITAL MANAGEMENT, LLC

Dated as of June 10, 2013



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






MANAGEMENT AGREEMENT, dated as of June 10, 2013, among RCS Capital Corporation,
a Delaware corporation (“PubCo”), Realty Capital Securities, LLC, a Delaware
limited liability company, RCS Advisory Services, LLC, a Delaware limited
liability company, American National Stock Transfer, LLC, a Delaware limited
liability company, and RCS Capital Management, LLC, a Delaware limited liability
company (the “Manager”).
W I T N E S S E T H:
WHEREAS, PubCo is a newly formed corporation, with principal lines of business,
operated through the Subsidiaries, that include a wholesale broker-dealer, an
investment banking and capital markets business and transaction management
services provider, and a transfer agent;
WHEREAS, PubCo and the Subsidiaries (collectively, the “Service Recipients”)
desire to retain the Manager to implement the Service Recipients’ business
strategy and to provide executive and management services, all as described in
further detail herein; and
WHEREAS, the Manager wishes to be retained to provide such services, on the
terms and subject to the conditions set forth herein;
W I T N E S S E T H:
NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:
Section 1. Definitions.
(a)    The following terms shall have the meanings set forth in this Section
1(a):
“Advance” has the meaning set forth in Section 16(n).
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by, or under common control with such
specified Person, (ii) any executive officer or general partner of such
specified Person, (iii) any member of the board of directors or board of
managers (or bodies performing similar functions) of such specified Person, and
(iv) any legal entity for which such specified Person acts as an executive
officer or general partner. For purposes of this definition, the terms
“controlling”, “controlled by”, or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.
“Agreement” means this Management Agreement, as amended or supplemented from
time to time.
“Automatic Renewal Term” has the meaning set forth in Section 10(a).
“Bankruptcy” means, with respect to any Person, (i) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts

2





--------------------------------------------------------------------------------



under Title 11 of the United States Code or any other U.S. federal or state or
foreign insolvency law, or such Person’s filing an answer consenting to or
acquiescing in any such petition, (ii) the making by such Person of any
assignment for the benefit of its creditors, (iii) the expiration of 60 days
after the filing of an involuntary petition under Title 11 of the United States
Code, an application for the appointment of a receiver for a material portion of
the assets of such Person, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other U.S.
federal or state or foreign insolvency law, provided that the same shall not
have been vacated, set aside or stayed within such 60-day period, or (iv) the
entry against such Person of a final and non-appealable order for relief under
any bankruptcy, insolvency or similar law now or hereinafter in effect.
“Board” means the board of directors of PubCo.
“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.
“Claim” has the meaning set forth in Section 8(c).
“Closing Date” means the date of closing of the Initial Public Offering.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the Class A common stock, par value $0.001, of PubCo.
“Company Indemnified Party” has meaning set forth in Section 8(b).
“Conduct Policies” has the meaning set forth in Section 2(l).
“Confidential Information” has the meaning set forth in Section 5(a).
“Core Earnings” means the after-tax net income (loss), calculated in accordance
with GAAP, excluding (i) non-cash equity compensation expense, (ii) the
Management Fee, (iii) the Incentive Compensation, (iv) acquisition fees, (v)
financing fees, (vi) depreciation and amortization, (vii) any unrealized gains
or losses or other non-cash items that are included in net income for the
applicable reporting period, regardless of whether such items are included in
other comprehensive income or loss, or in net income, and (viii) one-time events
pursuant to changes in GAAP and certain non-cash charges, in each case after
discussions between the Manager and the Independent Directors and approved by a
majority of the Independent Directors.
“Correct Payor” has the meaning set forth in Section 16(n).
“Effective Termination Date” means the last day of the Initial Term or an
Automatic Renewal Term, as the case may be, on which this Agreement is
terminated.
“Equity Incentive Plans” means the equity incentive plans adopted by PubCo to
provide incentive compensation to attract and retain qualified directors,
officers, advisors, consultants and

3





--------------------------------------------------------------------------------



other personnel, including the Manager and its Affiliates and personnel of the
Manager and its Affiliates, and any other Affiliates of PubCo.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.
“Governing Body” means, with respect to PubCo, the Board, and with respect to
each Subsidiary, the managing member of such Subsidiary.
“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the partnership agreement in the case of a general or limited
partnership, the certificate of formation and operating agreement or limited
liability company agreement in the case of a limited liability company, the
declaration of trust or other comparable trust instrument in the case of a
trust, or similar governing documents, in each case as the same may be amended
from time to time.
“Incentive Compensation” means the incentive management fee calculated and
payable with respect to each calendar quarter (or part thereof that this
Agreement is in effect) in arrears in an amount, not less than zero, equal to
the difference between: (i) the product of (A) 20% and (B) the difference
between (1) Core Earnings of PubCo for the previous 12-month period, and (2) the
product of (x) the weighted average of the issue price per share of the Common
Stock of all of PubCo’s public offerings of Common Stock multiplied by the
weighted average number of shares of Common Stock outstanding (including, for
the avoidance of doubt, any restricted shares of Common Stock and any shares of
Common Stock underlying other awards granted under one or more of PubCo’s Equity
Incentive Plans) in the previous 12-month period, and (y) 8%; and (ii) the sum
of any Incentive Compensation paid to the Manager with respect to the first
three calendar quarters of such previous 12-month period; provided, however,
that no Incentive Compensation shall be payable with respect to any calendar
quarter unless Core Earnings for the 12 most recently completed calendar
quarters is greater than zero.
For purposes of calculating the Incentive Compensation prior to the completion
of a 12‑month period during the term of this Agreement, Core Earnings shall be
calculated on the basis of the number of days that this Agreement has been in
effect on an annualized basis.
If the Effective Termination Date does not correspond to the end of a calendar
quarter, the Manager’s Incentive Compensation shall be calculated for the period
beginning on the day after the end of the calendar quarter immediately preceding
the Effective Termination Date and ending on the Effective Termination Date,
which Incentive Compensation shall be calculated using Core Earnings for the
12-month period ending on the Effective Termination Date.
“Indemnified Party” has the meaning set forth in Section 8(b).

4





--------------------------------------------------------------------------------



“Independent Director” means a member of the Board who is “independent” in
accordance with PubCo’s Governing Instruments and the rules of NYSE or such
other securities exchange on which the shares of Common Stock are listed.
“Initial Payor” has the meaning set forth in Section 16(n).
“Initial Public Offering” means PubCo’s sale of Common Stock to the public
pursuant to the Registration Statement.
“Initial Term” has the meaning set forth in Section 10(a).
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Last Appraiser” has the meaning set forth in Section 6(g).
“Losses” has the meaning set forth in Section 8(a).
“Management Fee” means the management fee that is calculated and payable with
respect to each calendar quarter (or part thereof that this Agreement is in
effect) in arrears (i) in an amount equal to 10% of the aggregate net income,
calculated in accordance with GAAP, of the Subsidiaries for the calendar quarter
(or applicable part thereof) (if such amount is a positive number), and (ii)
subject to the aggregate net income, calculated in accordance with GAAP, of the
Subsidiaries being positive for the current and 3 preceding calendar quarters.
For purposes of calculating the Management Fee prior to the completion of
quarterly period during the term of this Agreement, the net income of the
Subsidiaries shall be calculated on the basis of the number of days that this
Agreement has been in effect during such quarter.
“Manager” has the meaning set forth in the Preamble and shall include any
successor in interest thereto.
“Manager Change of Control” means a change in the direct or indirect (i)
beneficial ownership of more than fifty percent (50%) of the combined voting
power of the Manager’s then outstanding equity interests, or (ii) power to
direct or control the management policies of the Manager, whether through the
ownership of beneficial equity interests, common directors or officers, by
contract or otherwise. Manager Change of Control shall not include (A) public
offerings of the equity interests of the Manager, or (B) any assignment of this
Agreement by the Manager as permitted hereby and in accordance with the terms
hereof.
“Manager Indemnified Party” has the meaning set forth in Section 8(a).
“Manager Permitted Disclosure Parties” has the meaning set forth in Section
5(a).
“Notice of Proposal to Negotiate” has the meaning set forth in Section 10(c).
“NYSE” means the New York Stock Exchange.

5





--------------------------------------------------------------------------------



“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.
“Registration Statement” means PubCo’s Registration Statement on Form S-1
(Registration No. 333-186819), as amended from time to time, pursuant to which
PubCo is conducting the Initial Public Offering.
“Regulation FD” means Regulation FD as promulgated by the SEC.
“Reorganization” has the meaning set forth in Section 11(b).
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Service Recipients” has the meaning set forth in the Recitals.
“Subsidiary” means: (i) Realty Capital Securities, LLC; (ii) RCS Advisory
Services, LLC; and (iii) American National Stock Transfer, LLC, and their
respective successors thereto.
“Termination Notice” has the meaning set forth in Section 10(b).
“Termination Without Cause” has the meaning set forth in Section 10(b).
(b)    As used herein, accounting terms relating to the Service Recipients not
defined in Section 1(a) and accounting terms partly defined in Section 1(a), to
the extent not defined, shall have the respective meanings given to them under
GAAP. As used herein, “calendar quarters” shall mean the periods from January 1
to March 31, April 1 to June 30, July 1 to September 30 and October 1 to
December 31 of the applicable year.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The words include, includes
and including shall be deemed to be followed by the phrase “without limitation.”
Section 2. Appointment and Duties of the Manager.
(a)    The Service Recipients hereby appoint the Manager to implement their
business strategy and provide executive and management services, subject at all
times to the terms and conditions set forth in this Agreement and to the
supervision of, and such further limitations or parameters as may be imposed
from time to time by, the relevant Governing Body. The Manager hereby agrees to
use its commercially reasonable efforts to perform each of the duties set forth

6





--------------------------------------------------------------------------------



herein, provided that funds are made available by the Service Recipients for
such purposes as set forth in Section 7. The appointment of the Manager shall be
exclusive to the Manager, except to the extent that the Manager elects, in its
sole and absolute discretion, subject to the terms of this Agreement, to cause
the duties of the Manager as set forth herein to be provided by third parties.
(b)    The Manager, in its capacity as such, at all times will be subject to the
supervision and direction of the Governing Bodies, will act in a manner that is
in compliance with the Governing Instruments of the Service Recipients, and will
have only such functions and authority as the Governing Bodies may delegate to
it, including, without limitation, managing each Service Recipient’s business
affairs in conformity with policies that are approved and adopted by the
relevant Governing Body.
(c)    In connection with its performance of its duties hereunder with respect
to the Service Recipients’ operations, the Manager will perform (or cause to be
performed) such related services and activities as may be appropriate, which may
include, without limitation:
(i)    administering the day-to-day operations and performing and supervising
the performance of such other administrative functions necessary to the
management of each Service Recipient as may be agreed upon by the Manager and
the relevant Governing Body, including, without limitation, the collection of
revenues and the payment of debts and obligations of the Service Recipients and
maintenance of appropriate computer services to perform such administrative
functions;
(ii)     engaging and supervising, on the Service Recipients’ behalf and at the
Service Recipients’ expense, independent contractors that provide legal and
accounting services, and all other services (including transfer agent and
registrar services) as may be required relating to the Service Recipients’
operations or investments (or proposed operations or investments);
(iii)    providing executive and administrative personnel, office space and
office services required in rendering services to the Service Recipients;
(iv)    communicating on the Service Recipients’ behalf with the holders of any
of their equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;
(v)    monitoring each Service Recipient’s operating performance and providing
periodic reports with respect thereto to the relevant Governing Body, including
comparative information with respect to such operating performance and budgeted
or projected operating results;
(vi)    investing and reinvesting any moneys and securities of the Service
Recipients (including investing in short-term investments pending investment in
other investments, payment of fees, costs and expenses, or payments of dividends
or distributions to their

7





--------------------------------------------------------------------------------



stockholders and partners) and advising the Service Recipients as to their
capital structure and capital raising;
(vii)    causing the Service Recipients to retain qualified accountants and
legal counsel, as applicable, to assist in developing appropriate accounting
procedures and systems, internal controls and other compliance procedures and
testing systems with respect to financial reporting obligations and compliance
with the applicable law, and to conduct quarterly compliance reviews with
respect thereto;
(viii)    assisting the Service Recipients in qualifying to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;
(ix)    assisting the Service Recipients in complying with all regulatory
requirements applicable to the Service Recipients in respect of their business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Exchange Act or the
Securities Act, or by NYSE;
(x)    assisting the Service Recipients in taking all necessary action to enable
them to make required tax filings and reports, including soliciting stockholders
for required information to the extent required by applicable law;
(xi)    handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which each Service Recipient may be involved or to which each Service Recipient
may be subject arising out of their day-to-day operations (other than with the
Manager or its Affiliates), subject to such limitations or parameters as may be
imposed from time to time by the relevant Governing Body;
(xii)    using commercially reasonable efforts to cause expenses incurred by or
on behalf of each Service Recipient to be commercially reasonable or
commercially customary and within any budgeted parameters or expense guidelines
set by the relevant Governing Body from time to time;
(xiii)    arranging marketing materials, advertising, industry group activities
(such as conference participations and industry organization memberships) and
other promotional efforts designed to promote Service Recipients’ business;
(xiv)    performing such other services as may be required from time to time for
management and other activities relating to each Service Recipient’s properties
and business, as the relevant Governing Body shall reasonably request or the
Manager shall deem appropriate under the particular circumstances; and
(xv)    using commercially reasonable efforts to cause the Service Recipients to
comply with all applicable laws.

8





--------------------------------------------------------------------------------



(d)    The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Service Recipients, such services of the Persons referred to in
Section 7(b) as the Manager deems necessary or advisable in connection with the
management and operations of the Service Recipients. In performing its duties
under this Section 2, the Manager shall be entitled to rely reasonably on
qualified experts and professionals (including, without limitation, accountants,
legal counsel and other professional service providers) hired by the Manager at
the Service Recipients’ sole cost and expense.
(e)    The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) would adversely and materially affect the Service Recipients’
status as entities excluded from investment company status under the Investment
Company Act, or (ii) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Service Recipients or
of any exchange on which the securities of any Service Recipient may be listed
or that would otherwise not be permitted by the applicable Governing
Instruments. If the Manager is ordered to take any action by a Governing Body,
the Manager shall promptly notify such Governing Body if it is the Manager’s
judgment that such action would adversely and materially affect such status or
violate any such law, rule or regulation or Governing Instruments.
Notwithstanding the foregoing, neither the Manager nor any of its Affiliates
shall be liable to Service Recipients, the Governing Bodies, or Service
Recipients’ equityholders for any act or omission by the Manager or any of its
Affiliates, except as provided in Section 8 of this Agreement.
(f)    The Service Recipients (including the Governing Bodies) agree to take all
actions reasonably required to permit and enable the Manager to carry out its
duties and obligations under this Agreement, including, without limitation, all
steps reasonably necessary to allow the Manager to file any registration
statement or other filing required to be made under the Securities Act, Exchange
Act, NYSE’s Rules, the Code or other applicable law, rule or regulation on
behalf of the Service Recipients in a timely manner. The Service Recipients
further agree to use commercially reasonable efforts to make available to the
Manager all resources, information and materials reasonably requested by the
Manager to enable the Manager to satisfy its obligations hereunder, including
its obligations to deliver financial statements and any other information or
reports with respect to the Service Recipients.
(g)    The Manager shall prepare, or, at the sole cost and expense of the
Service Recipients, cause to be prepared, all reports, financial or otherwise,
with respect to the Service Recipients reasonably required by the relevant
Governing Body in order for the Service Recipients to comply with their
Governing Instruments, or any other materials required to be filed with any
governmental body or agency, and shall prepare, or, at the sole cost and expense
of the Service Recipients, cause to be prepared, all materials and data
necessary to complete such reports and other materials, including, without
limitation, an annual audit of their books of account by a nationally recognized
independent accounting firm.
(h)    The Manager shall prepare, or, at the sole cost and expense to the
Service Recipients, cause to be prepared, regular reports for the Governing
Bodies to enable each Governing Body to review its Service Recipients’
performance and compliance with the policies approved by the Governing Body.

9





--------------------------------------------------------------------------------



(i)    Officers, employees and agents of the Manager and its Affiliates may
serve as directors, officers, agents, nominees or signatories for the Service
Recipients, to the extent permitted by their respective Governing Instruments,
by any resolutions duly adopted by the relevant Governing Body. When executing
documents or otherwise acting in such capacities for the Service Recipients,
such Persons shall indicate in what capacity they are executing on behalf of the
applicable Service Recipient. Without limiting the foregoing, while this
Agreement is in effect, the Manager will provide PubCo with a management team,
including a Chief Executive Officer and President or similar positions, along
with appropriate support personnel, to provide the management services to be
provided by the Manager to PubCo hereunder, who shall devote such of their time
to the management of PubCo as necessary and appropriate, commensurate with the
level of activity of PubCo from time to time.
(j)    The Manager, at its sole cost and expense, shall maintain reasonable and
customary “errors and omissions” insurance coverage and other customary
insurance coverage in respect to its obligations and activities under, or
pursuant to, this Agreement, naming the Service Recipients as additional
insured.
(k)    The Manager, at its sole cost and expense, shall provide such internal
audit, compliance and control services as may be required for the Service
Recipients to comply with applicable law (including the Securities Act and
Exchange Act), regulation (including SEC regulations) and the rules and
requirements of NYSE and as otherwise reasonably requested by the Service
Recipients or the Board from time to time.
(l)    The Manager acknowledges receipt of PubCo’s Affiliated Transactions Best
Practices Policy (the “Conduct Policies”) and agrees to require the persons who
provide services to the Service Recipients to comply with such Conduct Policies
in the performance of such services hereunder or such comparable policies as
shall in substance hold such persons to at least the standards of conduct set
forth in the Conduct Policies.
(m)    The Manager, at its sole cost and expense, shall maintain any required
registration of the Manager or any Affiliate with the SEC under the Investment
Advisers Act of 1940, as amended, or with any state securities authority in any
state in which the Manager or its Affiliate is required to be registered as an
investment advisor under applicable state securities laws.
Section 3. Additional Activities of the Manager; Restrictions.
(a)    Except as provided in Section 3(b), nothing in this Agreement shall
(i) prevent the Manager or any of its Affiliates or any of their respective
officers, directors or employees, from engaging in other businesses or from
rendering services of any kind to any other Person, whether or not the
commercial objectives or policies of any such other Person are similar to those
of the Service Recipients or (ii) in any way bind or restrict the Manager or any
of its Affiliates or any of their respective officers, directors or employees
from buying, selling or trading any securities or commodities for their own
accounts or for the account of others for whom the Manager or any of its
Affiliates, officers, directors or employees may be acting.

10





--------------------------------------------------------------------------------



(b)    While information and recommendations supplied to the Service Recipients
shall, in the Manager’s reasonable and good faith judgment, be appropriate under
the circumstances and in light of the commercial objectives and policies of the
Service Recipients, they may be different from the information and
recommendations supplied by the Manager or any Affiliate of the Manager to
others. The Service Recipients shall be entitled to equitable treatment under
the circumstances in receiving information, recommendations and any other
services, but the Service Recipients recognize that are not entitled to receive
preferential treatment as compared with the treatment given by the Manager or
any Affiliate of the Manager to others. The Service Recipients shall have the
benefit of the Manager’s best judgment and effort in rendering services
hereunder and, in furtherance of the foregoing, the Manager shall not undertake
activities that, in its good faith judgment, will adversely affect the
performance of its obligations under this Agreement.
Section 4. Bank Accounts.
At the direction of each Governing Body, the Manager may establish and maintain
one or more bank accounts in the name of the relevant Service Recipient, and may
collect and deposit into any such account or accounts, and disburse funds from
any such account or accounts, under such policies, terms and conditions as the
relevant Service Recipient may establish and its Governing Body may approve. The
Manager shall from time to time render appropriate accountings of such
collections and payments to each Governing Body and, upon request, shall provide
information regarding such accountings to the auditors of the Service
Recipients.
Section 5. Records; Confidentiality.
(a)    The Manager shall maintain appropriate books of accounts and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by representatives of the Service Recipients
at any time during normal business hours. The Manager shall keep confidential
any and all non-public information, written or oral, obtained by it in
connection with the services rendered hereunder (“Confidential Information”) and
shall not use Confidential Information except in furtherance of its duties under
this Agreement or disclose Confidential Information, in whole or in part, to any
Person other than (i) to its Affiliates, officers, directors, employees, agents,
representatives or advisors who need to know such Confidential Information for
the purpose of rendering services hereunder, (ii) to appraisers, financing
sources and others in the ordinary course of the Service Recipients’ business
((i) and (ii) collectively, “Manager Permitted Disclosure Parties”), (iii) in
connection with any governmental or regulatory filings of the Service
Recipients, or filings with NYSE or other applicable securities exchanges or
markets, or disclosure or presentations to Company investors (subject to
compliance with Regulation FD), (iv) to governmental officials having
jurisdiction over the Service Recipients, (v) as requested by law or legal
process to which the Manager or any Person to whom disclosure is permitted
hereunder is a party, or (vi) with the consent of the applicable Service
Recipient with respect to whom the Confidential Informaiton relates to. The
Manager agrees to inform each of its Manager Permitted Disclosure Parties of the
non-public nature of the Confidential Information and to obtain agreement from
such Persons to treat such Confidential Information in accordance with the terms
hereof.

11





--------------------------------------------------------------------------------



(b)    Nothing herein shall prevent any Manager Permitted Disclosure Party from
disclosing Confidential Information (i) upon the order of any court or
administrative agency, (ii) upon the request or demand of, or pursuant to any
law or regulation to, any regulatory agency or authority, (iii) to the extent
reasonably required in connection with the exercise of any remedy hereunder, or
(iv) to its legal counsel or independent auditors; provided, however, that with
respect to clauses (i) and (ii), it is agreed that, so long as not legally
prohibited, the Manager will provide the applicable Service Recipient with
prompt written notice of such order, request or demand so that such Service
Recipient may seek, at its sole expense, an appropriate protective order and/or
waive the Manager Permitted Disclosure Party compliance with the provisions of
this Agreement. If, failing the entry of a protective order or the receipt of a
waiver hereunder, the Manager Permitted Disclosure Party is required to disclose
Confidential Information, the Manager Permitted Disclosure Party may disclose
only that portion of such information that is legally required without liability
hereunder; provided, however, that the Manager Permitted Disclosure Party agrees
to exercise its commercially reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded such information.
(c)    Notwithstanding anything herein to the contrary, each of the following
shall be deemed to be excluded from provisions hereof: any Confidential
Information that (A) is available to the public from a source other than the
Manager, (B) is released in writing by a Service Recipient to the public (except
to the extent exempt under Regulation FD) or to persons who are not under
similar obligation of confidentiality to such Service Recipient, or (C) is
obtained by the Manager from a third-party which, to the best of the Manager’s
knowledge, does not constitute a breach by such third-party of an obligation of
confidence with respect to the Confidential Information disclosed. The
provisions of this Agreement shall survive the expiration or earlier termination
of this Agreement for a period of one year.
Section 6. Compensation.
(a)    For services rendered under this Agreement, the Subsidiaries shall pay
the Management Fee and the Incentive Compensation to the Manager. The Manager
will not receive any compensation for the period prior to the Closing Date other
than expenses incurred and reimbursed pursuant to Section 7.
(b)    The Management Fee and the Incentive Compensation shall be payable in
arrears, in quarterly installments commencing with the quarter in which this
Agreement is executed. The Manager shall compute each quarterly installment of
the Management Fee and the Incentive Compensation promptly following PubCo’s
filing of a Quarterly Report on Form 10-Q with the SEC with respect to the
calendar quarter for which such installment is payable. A copy of the
computations made by the Manager to calculate such installment shall thereafter
promptly be delivered to the Governing Bodies and, upon such delivery, payment
of such installment of the Management Fee and the Incentive Compensation shown
therein shall be due and payable by the Service Recipients, in cash, no later
than the date which is ten Business Days after the date of delivery to the
Governing Bodies of such computations.

12





--------------------------------------------------------------------------------



Section 7. Expenses of the Service Recipients.
(a)    The Manager shall be responsible for the expenses related to any and all
personnel of the Manager and its Affiliates who provide services to the Service
Recipients pursuant to this Agreement (including, without limitation, each of
the officers of the Service Recipients and any directors of the Service
Recipients who are also directors, officers, employees or agents of the Manager
or any of its Affiliates), including, without limitation, salaries, bonus and
other wages, payroll taxes and the cost of employee benefit plans of such
personnel, and costs of insurance with respect to such personnel.
(b)    The Service Recipients shall pay all of their costs and expenses and
shall reimburse the Manager or its Affiliates for expenses of the Manager and
its Affiliates incurred on behalf of the Service Recipients, excepting only
those expenses that are specifically the responsibility of the Manager pursuant
to Section 7(a) of this Agreement. Without limiting the generality of the
foregoing, it is specifically agreed that the following costs and expenses of
the Service Recipients shall be paid by the Service Recipients and shall not be
paid by the Manager or Affiliates of the Manager:
(i)    expenses in connection with the issuance of securities of the Service
Recipients and transaction costs incident to the acquisition, disposition and
financing of the investments of the Service Recipients;
(ii)    costs of legal, tax, accounting, consulting, auditing and other similar
services rendered for the Service Recipients by providers retained by the
Manager or, if provided by the Manager’s personnel, in amounts which are no
greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s-length basis;
(iii)    the compensation and expenses of the Service Recipients’ directors and
the cost of liability insurance to indemnify the Service Recipients’ directors
and officers;
(iv)    costs associated with the establishment and maintenance of any the
Service Recipient’s credit facilities, other financing arrangements, or other
indebtedness of a Service Recipient (including commitment fees, accounting fees,
legal fees, closing and other similar costs) or any of Service Recipient’s
securities offerings;
(v)    expenses connected with communications to holders of securities of the
Service Recipients and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the SEC, the costs payable by PubCo to any transfer agent and
registrar in connection with the listing and/or trading of PubCo’s securities on
any exchange, the fees payable by PubCo to any such exchange in connection with
its listing, costs of preparing, printing and mailing PubCo’s annual report to
PubCo’s stockholders and proxy materials with respect to any meeting of PubCo’s
stockholders;

13





--------------------------------------------------------------------------------



(vi)    costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third-party vendors
that is used for the Service Recipients;
(vii)    expenses incurred by managers, officers, personnel and agents of the
Manager for travel on the Service Recipients’ behalf and other out-of-pocket
expenses incurred by managers, officers, personnel and agents of the Manager in
connection with the purchase, financing, refinancing, sale or other disposition
of an investment or establishment and maintenance of any Service Recipient's
securitizations or any Service Recipient’s securities offerings;
(viii)    costs and expenses incurred with respect to market information systems
and publications, research publications and materials, and settlement, clearing
and custodial fees and expenses;
(ix)    compensation and expenses of the Service Recipients’ custodian and
transfer agent, if any;
(x)    the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency;
(xi)    all taxes and license fees;
(xii)    all insurance costs incurred in connection with the operation of the
the Service Recipients’ business except for the costs attributable to the
insurance that the Manager elects to carry for itself and its personnel;
(xiii)    costs and expenses incurred in contracting with third parties;
(xiv)    all other costs and expenses relating to the Service Recipients’
business and operations, including, without limitation, the costs and expenses
of acquiring, owning, protecting, maintaining, developing and disposing of
investments, including appraisal, reporting, audit and legal fees;
(xv)    expenses relating to any office(s) or office facilities, including, but
not limited to, disaster backup recovery sites and facilities, maintained for
the Service Recipients or the investments of the Service Recipients separate
from the office or offices of the Manager;
(xvi)    expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by a
Governing Body to or on account of holders of PubCo’s securities or those of a
Subsidiary, as applicable;
(xvii)    any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against PubCo or any Subsidiary, or
against any trustee, director, partner, member or officer of PubCo or of any
Subsidiary in his capacity as such for which PubCo or any Subsidiary is required
to indemnify such trustee, director, partner, member or officer by any court or
governmental agency; and

14





--------------------------------------------------------------------------------



(xviii)    all other expenses actually incurred by the Manager (except as
otherwise specified herein) which are reasonably necessary for the performance
by the Manager of its duties and functions under this Agreement.
(c)    Costs and expenses incurred by the Manager on behalf of the Service
Recipients shall be reimbursed monthly to the Manager. The Manager shall prepare
a written statement in reasonable detail documenting the costs and expenses of
the Service Recipients and those incurred by the Manager on behalf of the
Service Recipients during each month, and shall deliver such written statement
to the Service Recipients within 30 days after the end of each month. The
Service Recipients shall pay all amounts payable to the Manager pursuant to this
Section 7(c) within five Business Days after the receipt of the written
statement without demand, deduction, offset or delay. Cost and expense
reimbursement to the Manager shall be subject to adjustment at the end of each
calendar year in connection with the annual audit of PubCo. The provisions of
this Section 7 shall survive the expiration or earlier termination of this
Agreement to the extent such expenses have previously been incurred or are
incurred in connection with such expiration or termination.
Section 8. Limits of the Manager’s Responsibility.
(a)    The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith and shall not be
responsible for any action of the Governing Bodies in following or declining to
follow any advice or recommendations of the Manager. The Manager and its
Affiliates, and the directors, officers, employees, partners, members,
stockholders, other equity holders, agents and representatives of the Manager
and its Affiliates (each, a “Manager Indemnified Party”), will not be liable to
PubCo, any Subsidiary, the Governing Bodies, PubCo’s stockholders or any
Subsidiary’s stockholders, partners or members for any acts or omissions by any
Manager Indemnified Party performed in accordance with and pursuant to this
Agreement, except by reason of any act or omission constituting bad faith,
willful misconduct or gross negligence in the performance of duties under this
Agreement on the part of such Manager Indemnified Party. The Service Recipients
shall, to the full extent lawful, reimburse, indemnify and hold harmless each
Manager Indemnified Party, of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) (collectively “Losses”) in respect of or arising
from any acts or omissions of such Manager Indemnified Party performed in good
faith under this Agreement and not constituting bad faith, willful misconduct or
gross negligence in the performance of duties on the part of such Manager
Indemnified Party under this Agreement. In addition, the Service Recipients
shall advance funds to a Manager Indemnified Party for legal fees and other
costs and expenses incurred as a result of any claim, suit, action or proceeding
for which indemnification is being sought, provided, however, that such Manager
Indemnified Party undertakes to repay the advanced funds to the Service
Recipients, together with the applicable legal rate of interest thereon, in
cases in which such Manager Indemnified Party is found pursuant to a final and
non-appealable order or judgment to not be entitled to indemnification under
this Agreement.
(b)    The Manager shall, to the full extent lawful, reimburse, indemnify and
hold harmless the Service Recipients, and their respective directors, officers
and stockholders and each Person, if any, controlling PubCo or any Subsidiary
(each, a “Company Indemnified Party”; a Manager

15





--------------------------------------------------------------------------------



Indemnified Party and a Company Indemnified Party are each sometimes hereinafter
referred to as an “ Indemnified Party”) of and from any and all Losses in
respect of or arising from (i) any acts or omissions of the Manager constituting
bad faith, willful misconduct or gross negligence of duties of the Manager under
this Agreement or (ii) any claims by the Manager’s employees relating to the
terms and conditions of their employment by the Manager.
(c)    In case any such claim, suit, action or proceeding (a “Claim”) is brought
against any Indemnified Party in respect of which indemnification may be sought
by such Indemnified Party pursuant hereto, the Indemnified Party shall give
prompt written notice thereof to the indemnifying party, which notice shall
include all documents and information in the possession of or under the control
of such Indemnified Party reasonably necessary for the evaluation and/or defense
of such Claim and shall specifically state that indemnification for such Claim
is being sought under this Section; provided, however, that the failure of the
Indemnified Party to so notify the indemnifying party shall not limit or affect
such Indemnified Party’s rights other than pursuant to this Section. Upon
receipt of such notice of Claim (together with such documents and information
from such Indemnified Party), the indemnifying party shall, at its sole cost and
expense, in good faith defend any such Claim with counsel reasonably
satisfactory to such Indemnified Party, which counsel may, without limiting the
rights of such Indemnified Party pursuant to the next succeeding sentence of
this Section 8(c), also represent the indemnifying party in such investigation,
action or proceeding. In the alternative, such Indemnified Party may elect to
conduct the defense of the Claim, if (i) such Indemnified Party reasonably
determines that the conduct of its defense by the indemnifying party could be
materially prejudicial to its interests, (ii) the indemnifying party refuses to
assume such defense (or fails to give written notice to the Indemnified Party
within ten days of receipt of a notice of Claim that the indemnifying party
assumes such defense), or (iii) the indemnifying party shall have failed, in
such Indemnified Party’s reasonable judgment, to defend the Claim in good faith.
The indemnifying party may settle any Claim against such Indemnified Party
without such Indemnified Party’s consent, provided (i) such settlement is
without any Losses whatsoever to such Indemnified Party, (ii) the settlement
does not include or require any admission of liability or culpability by such
Indemnified Party and (iii) the indemnifying party obtains an effective written
release of liability for such Indemnified Party from the party to the Claim with
whom such settlement is being made, which release must be reasonably acceptable
to such Indemnified Party, and a dismissal with prejudice with respect to all
claims made by the party against such Indemnified Party in connection with such
Claim. The applicable Indemnified Party shall reasonably cooperate with the
indemnifying party, at the indemnifying party’s sole cost and expense, in
connection with the defense or settlement of any Claim in accordance with the
terms hereof. If such Indemnified Party is entitled pursuant to this Section
8(c) to elect to defend such Claim by counsel of its own choosing and so elects,
then the indemnifying party shall be responsible for any good faith settlement
of such Claim entered into by such Indemnified Party. Except as provided in the
immediately preceding sentence, no Indemnified Party may pay or settle any Claim
and seek reimbursement therefor under this Section 8(c).
(d)    The provisions of this Section 8 shall survive the expiration or earlier
termination of this Agreement.

16





--------------------------------------------------------------------------------



Section 9. No Joint Venture.
The Service Recipients and the Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them.
Section 10. Term; Renewal; Termination Without Cause.
(a)    This Agreement shall become effective on the Closing Date and shall
continue in operation, unless terminated in accordance with the terms hereof,
until the tenth anniversary of the Closing Date (the “Initial Term”). After the
Initial Term, this Agreement shall be deemed renewed automatically for
successive five-year periods (each, an “Automatic Renewal Term”) unless the
Service Recipients or the Manager elect not to renew this Agreement in
accordance with Section 10(b) or Section 10(d), respectively.
(b)    Notwithstanding any other provision of this Agreement to the contrary,
upon written notice provided to the Manager no later than 180 days prior to the
expiration of the Initial Term or any Automatic Renewal Term (the “Termination
Notice”), the Service Recipients may, without cause, in connection with the
expiration of the Initial Term or the then current Automatic Renewal Term,
decline to renew this Agreement (any such nonrenewal, a “Termination Without
Cause”) upon the affirmative vote of at least two-thirds of the Independent
Directors that includes a finding by such two-thirds of the Independent
Directors that either (1) there has been unsatisfactory performance by the
Manager that is materially detrimental to the Service Recipients taken as a
whole or (2) the Management Fee or the Incentive Compensation payable to the
Manager are not fair, subject to Section 10(c) below. The Service Recipients may
terminate this Agreement for cause pursuant to Section 12 even after providing a
Termination Notice.
(c)    Notwithstanding the provisions of Section 10(b), if the reason for
nonrenewal specified in the Termination Notice is that two-thirds of the
Independent Directors have determined that the Management Fee or the Incentive
Compensation payable to the Manager are unfair, the Service Recipients shall not
have the foregoing nonrenewal right in the event the Manager agrees that it will
continue to perform its duties hereunder during the Automatic Renewal Term that
would commence upon the expiration of the Initial Term or then current Automatic
Renewal Term at a fee that at least two-thirds of the Independent Directors
determine to be fair; provided, however, that the Manager shall have the right
to renegotiate the Management Fee and/or the Incentive Compensation (as
applicable), by delivering to the Service Recipients, not less than 120 days
prior to the pending Effective Termination Date, written notice (a “Notice of
Proposal to Negotiate”) of its intention to renegotiate the Management Fee
(and/or Incentive Compensation). Thereupon, the Service Recipients and the
Manager shall endeavor to negotiate the Management Fee (and/or Incentive
Compensation) in good faith. Provided that the Service Recipients and the
Manager agree to a revised Management Fee, Incentive Compensation or other
compensation structure within 60 days following the Service Recipients’ receipt
of the Notice of Proposal to Negotiate, the Termination Notice from the Service
Recipients shall be deemed of no force and effect, and this Agreement shall
continue in full force and effect on the terms stated herein, except that the
Management Fee, Incentive Compensation or other compensation structure shall be
the revised Management Fee, Incentive Compensation or other compensation
structure as then agreed upon by the Service Recipients and

17





--------------------------------------------------------------------------------



the Manager. The Service Recipients and the Manager agree to execute and deliver
an amendment to this Agreement setting forth such revised Management Fee,
Incentive Compensation or other compensation structure promptly upon reaching an
agreement regarding same. In the event that the Service Recipients and the
Manager are unable to agree to a revised Management Fee, Incentive Compensation
or other compensation structure during such 60-day period, this Agreement shall
terminate on the Effective Termination Date.
(d)    No later than 180 days prior to the expiration of the Initial Term or the
then current Automatic Renewal Term, the Manager may deliver written notice to
the Service Recipients informing them of the Manager’s intention to decline to
renew this Agreement, whereupon this Agreement shall not be renewed and extended
and this Agreement shall terminate effective on the anniversary date of this
Agreement next following the delivery of such notice.
(e)    Except as set forth in this Section 10, a nonrenewal of this Agreement
pursuant to this Section 10 shall be without any further liability or obligation
of either party to the other, except as provided in Section 5, Section 7,
Section 8 and Section 14.
(f)    The Manager shall cooperate with the Service Recipients in executing an
orderly transition of the management of the Service Recipients’ consolidated
assets to a new manager.
Section 11. Assignment.
(a)    Assignment by the Manager. This Agreement shall terminate automatically
in the event of its assignment, in whole or in part, by the Manager, unless such
assignment is consented to in writing by the Service Recipients with the consent
of a majority of the Independent Directors. Any such permitted assignment shall
bind the assignee under this Agreement in the same manner as the Manager is
bound, and the Manager shall be liable to the Service Recipients for all acts or
omissions of the assignee under any such assignment. In addition, the assignee
shall execute and deliver to the Service Recipients a counterpart of this
Agreement naming such assignee as the Manager. Notwithstanding the foregoing,
the Manager may, without the approval of the Independent Directors, (i) assign
this Agreement to an Affiliate of the Manager and (ii) delegate to one or more
of its Affiliates the performance of any of its responsibilities hereunder so
long as it remains liable for any such Affiliate’s performance, in each case so
long as assignment or delegation does not require the Service Recipients’
approval under the Investment Company Act (but if such approval is required, the
Service Recipients shall not unreasonably withhold, condition or delay their
consent). Nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.
(b)    Assignment by the Service Recipients. This Agreement shall not be
assigned by the Service Recipients without the prior written consent of the
Manager, except in the case of (i) assignment by a Service Recipient to another
organization which is a successor (by merger, consolidation, purchase of assets,
or other transaction) to such Service Recipient in which case such successor
organization shall be bound under this Agreement and by the terms of such
assignment in the same manner as such Service Recipient is bound under this
Agreement; or (ii) pursuant to the Reorganization, in which in the successor
entity shall be bound under this Agreement and by the terms of such assignment
in the same manner as the Subsidiaries are bound under this Agreement.

18





--------------------------------------------------------------------------------



As used herein, the term “Reorganization” shall mean a transaction or series of
related transactions pursuant to which an entity (the ownership interests of
which are held by the same Persons and in the same relative proportions as the
ownership interests of the Subsidiaries immediately prior to the transaction(s))
is interposed as the direct owner of all ownership interests of the
Subsidiaries.
Section 12. Termination for Cause.
(a)    The Service Recipients may terminate this Agreement effective upon 30
days’ prior written notice of termination from the Service Recipients to the
Manager if (i) the Manager, its agents or its assignees breaches any material
provision of this Agreement and such breach shall continue for a period of 30
days after written notice thereof specifying such breach and requesting that the
same be remedied in such 30-day period (or 45 days after written notice of such
breach if the Manager takes steps to cure such breach within 30 days of the
written notice), (ii) there is a commencement of any proceeding relating to the
Manager’s Bankruptcy or insolvency, including an order for relief in an
involuntary bankruptcy case or the Manager authorizing or filing a voluntary
bankruptcy petition, (iii) any Manager Change of Control which a majority of the
Independent Directors determines is materially detrimental to PubCo and the
Subsidiaries taken as a whole, (iv) the dissolution of the Manager, or (v) the
Manager commits fraud against any Service Recipient, misappropriates or
embezzles funds of any Service Recipient, or acts, or fails to act, in a manner
constituting bad faith, willful misconduct or gross negligence in the
performance of its duties under this Agreement; provided, however, that if any
of the actions or omissions described in this clause (v) are caused by an
employee and/or officer of the Manager or one of its Affiliates and the Manager
takes all necessary and appropriate action against such person and cures the
damage caused by such actions or omissions within 30 days of the Manager’s
actual knowledge of its commission or omission, the Service Recipients shall not
have the right to terminate this Agreement pursuant to this Section 12(a)(v).
(b)    The Manager may terminate this Agreement effective upon 60 days’ prior
written notice of termination to the Service Recipients in the event that any
Service Recipient shall default in the performance or observance of any material
term, condition or covenant contained in this Agreement and such default shall
continue for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30-day period.
(c)    The Manager may terminate this Agreement if any Service Recipient becomes
required to register as an investment company under the Investment Company Act,
with such termination deemed to occur immediately before such event.
Section 13. Action Upon Termination. From and after the effective date of
termination of this Agreement pursuant to Sections 10, 11 or 12, the Manager
shall not be entitled to compensation for further services hereunder, but shall
be paid all compensation accruing to the date of termination. Upon any such
termination, the Manager shall forthwith:
(a)    after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to each Service Recipient all
money collected and held for the account of such Service Recipient pursuant to
this Agreement;

19





--------------------------------------------------------------------------------



(b)    deliver to the Governing Bodies a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Governing Bodies with respect to the Service Recipients; and
(c)    deliver to the Governing Bodies all property and documents of the Service
Recipients then in the custody of the Manager.
Section 14. Release of Money or Other Property Upon Written Request.
The Manager agrees that any money or other property of a Service Recipient held
by the Manager shall be held by the Manager as custodian for such Service
Recipient, and the Manager’s records shall be appropriately and clearly marked
to reflect the ownership of such money or other property by such Service
Recipient. Upon the receipt by the Manager of a written request signed by a duly
authorized officer of a Service Recipient requesting the Manager to release to
such Service Recipient any money or other property then held by the Manager for
the account of such Service Recipient under this Agreement, the Manager shall
release such money or other property to such Service Recipient within a
reasonable period of time, but in no event later than 60 days following such
request. Upon delivery of such money or other property to such Service
Recipient, the Manager shall not be liable to such Service Recipient, such
Service Recipient’s Governing Body, or such Service Recipient’s stock- or
equity-holders or partners for any acts or omissions by such Service Recipient
in connection with the money or other property released to such Service
Recipient in accordance with this Section 14. A Service Recipient shall
indemnify the Manager, its directors, officers, stockholders, employees and
agents against any and all Losses which arise in connection with the Manager’s
proper release of such money or other property to such Service Recipient in
accordance with the terms of this Section 14. Indemnification pursuant to this
provision shall be in addition to any right of the Manager to indemnification
under Section 8 of this Agreement.
Section 15. Representations and Warranties.
(a)    Each Service Recipient hereby represents and warrants to the Manager as
follows:
(i)    The Service Recipient is duly organized, validly existing and in good
standing under the laws of the State of Delaware, has the corporate power and
authority and the legal right to own and operate its assets, to lease any
property it may operate as lessee and to conduct the business in which it is now
engaged and is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of the Service Recipient.
(ii)    The Service Recipient has the corporate power and authority and the
legal right to make, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize
this Agreement on the terms and conditions hereof and the execution, delivery
and performance of this Agreement and all obligations required hereunder. No
consent of any other Person and no license, permit,

20





--------------------------------------------------------------------------------



approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Service Recipient in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Service Recipient, and this Agreement constitutes, and each
instrument or document required hereunder when executed and delivered hereunder
will constitute, the legally valid and binding obligation of the Service
Recipient enforceable against the Service Recipient in accordance with its
terms.
(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Service Recipient, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Service Recipient, or the Governing Instruments of, or any
securities issued by, the Service Recipient or of any contract or other
agreement, instrument or undertaking to which the Service Recipient is a party
or by which the Service Recipient or any of its assets may be bound, the
violation of which would have a material adverse effect on the business
operations, assets or financial condition of the Service Recipient, and will not
result in, or require, the creation or imposition of any lien or any of its
property, assets or revenues pursuant to the provisions of any such contract or
other agreement, instrument or undertaking.
(b)    The Manager hereby represents and warrants to the Service Recipients as
follows:
(i)    The Manager is duly organized, validly existing and in good standing
under the laws of the State of Delaware, has the limited liability company power
and authority and the legal right to own and operate its assets, to lease the
property it operates as lessee and to conduct the business in which it is now
engaged and is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of the Manager.
(ii)    The Manager has the limited liability company power and authority and
the legal right to make, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize
this Agreement on the terms and conditions hereof and the execution, delivery
and performance of this Agreement and all obligations required hereunder. No
consent of any other Person and no license, permit, approval or authorization
of, exemption by, notice or report to, or registration, filing or declaration
with, any governmental authority is required by the Manager in connection with
this Agreement or the execution, delivery, performance, validity or
enforceability of this Agreement and all obligations required hereunder. This
Agreement has been, and each instrument or document required hereunder will be,
executed and delivered by a duly authorized officer of the Manager, and this
Agreement constitutes, and each instrument or

21





--------------------------------------------------------------------------------



document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Manager enforceable
against the Manager in accordance with its terms.
(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the Governing Instruments of, or any securities issued by, the
Manager or of any contract or other agreement, instrument or undertaking to
which the Manager is a party or by which the Manager or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the Manager, and will not
result in, or require, the creation or imposition of any lien or any of its
property, assets or revenues pursuant to the provisions of any such contract or
other agreement, instrument or undertaking.
Section 16. Miscellaneous.
(a)    Notices. All notices, requests, communications and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered against receipt or upon actual
receipt of (i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or (iv)
delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below (or to such other address as may be
hereafter notified by the respective parties hereto in accordance with this
Section 16):
A Service Recipient:
405 Park Avenue, 15th Floor
New York, NY 10022
Facsimile No.: (212) 421-5799
Attention: Legal Counsel

with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile No.: (212) 969-2900
Attention: Peter M. Fass, Esq.
James P. Gerkis, Esq.

The Manager:
405 Park Avenue, 15th Floor
New York, NY 10022
Facsimile No.: (212) 421-5799
Attention: Legal Counsel


22





--------------------------------------------------------------------------------



with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile No.: (212) 969-2900
Attention: Peter M. Fass, Esq.
James P. Gerkis, Esq.

(b)    Binding Nature of Agreement; Successors and Assigns; No Third Party
Beneficiaries. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns as provided herein. Except as provided in this Agreement
with respect to indemnification of Indemnified Parties hereunder, nothing in
this Agreement shall confer any rights upon any Person other than the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.
(c)    Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
(d)    Additional Subsidiaries. The parties agree that (i) any subsidiary of the
Company, (ii) any partnership the general partner of which is the Company or any
subsidiary of the Company, or (iii) any limited liability company the managing
member of which is the Company or any subsidiary of the Company, in each case
formed after the date of this Agreement, may become party to this Agreement,
upon written agreement of the parties hereto, as a “Subsidiary” hereunder. The
parties agree that they will renegotiate the amount of compensation paid to the
Manager under this Agreement in good faith (and amend the Agreement accordingly,
in the manner contemplated by Section 16(e) below) upon the joinder of any such
additional entity to this Agreement as a “Subsidiary” hereunder.
(e)    Amendments. This Agreement, nor any terms hereof, may not be amended,
supplemented or modified except in an instrument in writing executed by the
parties hereto.
(f)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN, FOR THE
PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS

23





--------------------------------------------------------------------------------



AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF
VENUE IN SUCH COURT.
(g)    WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(h)    Survival of Representations and Warranties. All representations and
warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith, shall survive the execution
and delivery of this Agreement.
(i)    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
(j)    Costs and Expenses. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of and the closing
under this Agreement, and all matters incident thereto. If any party hereto
initiates any legal action arising out of or in connection with this Agreement,
the prevailing party shall be entitled to recover from the other party all
reasonable attorneys’ fees, expert witness fees and expenses incurred by the
prevailing party in connection therewith.
(k)    Section Headings. The section and subsection headings in this Agreement
are for convenience in reference only and shall not be deemed to alter or affect
the interpretation of any provisions hereof.
(l)    Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in any number of separate
counterparts, and all of which taken together shall be deemed to constitute one
and the same instrument.
(m)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

24





--------------------------------------------------------------------------------



(n)    Cost Sharing. As among the Subsidiaries, 30 days after the end of each
quarter, the Subsidiaries shall allocate the amount of all compensation paid to
the Manager under this Agreement, including the Management Fee, the Incentive
Compensation and reimbursements of the Manager’s costs and expenses pursuant to
Section 7, based on the percentage of time that the Manager spent during the
applicable period in rendering services hereunder to each such Subsidiary, as
determined by the Independent Directors, or based on any other reasonable method
as determined in the sole discretion of the Independent Directors. If a
Subsidiary (the “Initial Payor”) is determined to have made a payment to the
Manager that was properly payable by another Subsidiary (the “Correct Payor”)
(the amount of such payment, an “Advance”), interest shall accrue on the Advance
at an annual rate equal to the applicable federal rate for short-term borrowings
in effect on the date the Initial Payor paid the Advance, from the date the
Initial Payor paid the Advance through (and including) the date the Correct
Payor repaid such Advance to the Initial Payor. Interest shall be calculated on
the basis of a 360-day year for the actual number of days elapsed.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

25





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Management
Agreement as of the date first written above.

RCS CAPITAL CORPORATION
By:
/s/ William M. Kahane    
Name: William M. Kahane
Title: Chief Executive Officer and Director


REALTY CAPITAL SECURITIES, LLC
By: RCS Capital Corporation
Its: Managing Member




By:
/s/ William M. Kahane    
Name: William M. Kahane
Title: Chief Executive Officer and Director


RCS ADVISORY SERVICES, LLC
By: RCS Capital Corporation
Its: Managing Member




By:
/s/ William M. Kahane    
Name: William M. Kahane
Title: Chief Executive Officer and Director












 

[Signature Page to Management Agreement]



26





--------------------------------------------------------------------------------



AMERICAN NATIONAL STOCK TRANSFER, LLC
By: RCS Capital Corporation
Its: Managing Member
By:
/s/ William M. Kahane    
Name: William M. Kahane
Title: Chief Executive Officer and Director


RCS CAPITAL MANAGEMENT, LLC
By:
/s/ Edward M. Weil    
Name: Edward M. Weil
Title: President, Treasurer and Secretary



































 





[Signature Page to Management Agreement]

27



